589 S.E.2d 130 (2003)
357 N.C. 579
STATE of North Carolina
v.
Eric Lawrence CALL.
No. 341A96-3.
Supreme Court of North Carolina.
November 6, 2003.
William F.W. Massengale, Chapel Hill, for Call.
Gail E. Dawson, Special Deputy Attorney General, Tom Horner, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the order of the Superior Court, Wilkes County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 6th day of November 2003."